Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 21, 2019

                                     No. 04-18-00002-CR

                                    Larry Donnell GIBBS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015 CRR 001320 D-1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due to be filed on July 6, 2018. Appellant was granted
three thirty-day extensions, making his brief due by October 4, 2018. On September 28, 2018,
appellant filed a motion to supplement the reporter’s record, which raised concerns regarding the
completeness of the record on appeal. By order dated October 5, 2018, we abated this cause to
the trial court to address the concerns raised in appellant’s motion. A supplemental reporter’s
record was filed on December 4, 2018, and a supplemental clerk’s record containing the trial
court’s findings of fact was filed on December 10, 2018. On December 18, 2018, the cause was
reinstated on this court’s docket, and appellant was ordered to file his brief by no later than
January 17, 2019. Appellant filed a fifth motion for extension of time to file his brief until
February 18, 2019. We granted the fifth motion but advised appellant this was the final extension
of time he would be granted and that if the brief was not filed by February 18, 2019, this appeal
would be abated to the trial court for an abandonment hearing and to consider whether sanctions
are appropriate.

        On February 19, 2019, appellant filed a sixth motion for extension of time to file his
brief. The motion is DENIED. Appellant’s brief is now due.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court